CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement on Form N-1A of Aquila Municipal Trust consisting of Aquila Churchill Tax-Free of Kentucky, Aquila Narragansett Tax-Free Income Fund, Aquila Tax-Free Fund of Colorado, Aquila Tax-Free Fund For Utah and Aquila Tax-Free Trust of Arizona (the “Trust”) and to the use of our reports dated May 29, 2014 on the financial statements and financial highlights of the Trust.Such financial statements and financial highlights appear in the 2014 Annual Report to Shareholders, which is incorporated by reference into the Statement of Additional Information. /s/TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania July 24, 2014
